Citation Nr: 0020588	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1994 RO decision which denied an 
increase in a 20 percent rating for the veteran's service-
connected Reiter's syndrome.  In a February 1995 decision, 
the RO assigned a 40 percent rating for Reiter's syndrome.  
The veteran continues his appeal for an increased rating.  
The Board remanded the case in May 1997 for further 
development, and the case was returned to the Board in June 
2000.


FINDINGS OF FACT

1.  The veteran's service-connected Reiter's syndrome is 
manifested by episodic musculoskeletal symptoms of pain and 
stiffness, and there is slight limitation of motion of the 
low back and right wrist, as well as left Achilles tendinitis 
with no limitation of ankle motion.

2.  Rating the veteran's Reiter's syndrome by analogy to 
rheumatoid arthritis as an active process would result in a 
higher rating that if the condition were rated based on 
chronic residuals.  His Reiter's syndrome as an active 
process is productive of no more than definite impairment of 
health, and there is no objective evidence of weight loss, 
anemia, or manifestations causing severely incapacitating 
episodes. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
Reiter's syndrome have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5002, 
5009 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1982 to December 1985.  Service medical records show that 
Reiter's syndrome was suspected with his complaints of 
persistent pain in the left knee, low back, right wrist, and 
neck.  A November 1985 examination, prior to discharge, noted 
urethral discharge and arthritis.  

In a March 1987 decision, the RO granted service connection 
and a 10 percent rating for Reiter's disease, on the basis of 
service medical records and a diagnosis of Reiter's disease 
on a March 1987 VA examination.

In a February 1990 decision, the RO assigned a 20 percent 
rating for the veteran's service-connected condition, 
recharacterized as Reiter's syndrome.  The increased rating 
was based on a VA examination showing back pain and stiffness 
lasting two hours especially in the morning, and on a 
statement from a private doctor indicating that the veteran 
had Reiter's syndrome with pain in the lower back that 
interfered with his job as a mail carrier.

In a March 1992 decision, the RO confirmed the 20 percent 
rating for Reiter's syndrome.  

VA outpatient records in February 1994 show that the veteran 
weighed 132 lbs. and was in no acute distress.  An 
examination revealed that his joints were "quiet" and that 
there was no tenderness or effusion.  There was full range of 
motion of the back with slight scoliosis and a negative 
straight leg raising test.  The impression, in pertinent 
part, was history of Reiter's syndrome and chronic low back 
pain.  The veteran was advised to continue taking his 
medication as the occasion required for Reiter's.  

VA outpatient records in March 1994 show that the veteran was 
seen for a consultation in connection with complaints of 
chronic low back pain located primarily in the lumbosacral 
area.  An examination indicated that he was ambulatory 
without any muscle weakness and that there was severe 
tightness to the hip flexors especially on the right side 
along with a tight heel muscle.  The assessment was low back 
pain secondary to structure in origin and history of Reiter's 
disease.  The veteran was referred for physical therapy to 
control back pain.  At therapy, he reported no pain problems 
during the day unless he lifted heavy objects and estimated 
that at night his pain was at level "7" on a scale of 1 to 
10.  An examination revealed his posture was within normal 
limits except for slight bowleggedness.  

In an April 1994 statement, Robert Sands, M.D., the veteran's 
private doctor, indicated that the veteran had a history of 
Reiter's disease which began in service with the development 
of urethritis associated with swelling of various joints.  He 
noted evidence of sacroiliitis on X-rays of the back and 
stated the veteran had continued difficulty with pain and 
stiffness in his back during the past year.  The doctor 
stated that the pain did not respond to conservative 
treatment and that a magnetic resonance imaging (MRI) 
revealed a herniated disc at T8-9 with a bulge of the disc at 
T5-6.  The doctor noted the veteran had been having trouble 
with pain on a nightly basis, causing him to lose sleep.  He 
stated the veteran continued to take medication and had 
stiffness lasting for an hour after arising in the morning, 
which he believed could adversely affect the veteran's 
ability to work.

In May 1994, the veteran submitted a claim for an increase in 
the 20 percent rating for Reiter's syndrome.  He stated he 
had recently been having difficulty with his back, bending 
and stooping, and now had sacroiliitis.  He also noted 
difficulty in sleeping due to the pain in his joints and 
back.  He claimed his disability has interfered with his 
personal and professional life and requested a 40 percent 
increase.  

In a June 1994 decision, the RO denied an increase in a 20 
percent rating for Reiter's syndrome.

A July 1994 VA outpatient record indicates the veteran 
complained of chronic migratory aches and pains especially in 
his shoulders, lower back, and ankles.  He reported no back 
symptoms during the day while at work, where he stated he 
lifted 40 pounds.  The veteran was noted to be trim and 
healthy.  The assessment was in good health, history of 
Reiter's (questionable etiology), and residual migratory 
joint pains.  The veteran was advised to continue on 
medication as the occasion required. 

In an August 1994 statement, Daniel Sheff, M.D., indicated 
that since April 1994 he has treated the veteran for Reiter's 
syndrome, which initially caused painful swelling of the 
wrists and toes along with shoulder pain and urethritis but 
has now been complicated by sacroiliitis.  The doctor stated 
the veteran continued to suffer from pain in the left low 
back and pelvis and from morning stiffness lasting several 
hours.  He stated that pain awakened the veteran two or three 
times at night and that prescription medication was required 
on a daily basis for control of joint inflammation.  

In a September 1994 letter to the veteran, Matthew Kowalski, 
a private chiropractor, stated that the veteran's Reiter's 
syndrome was characterized by multiple areas of joint 
inflammation and pain, to include the sacroiliac joint.  He 
explained that inflammation increased at night in some areas, 
causing the veteran to awaken frequently from severe lower 
back pain, and that during the day the inflammation actually 
mobilized, or was pumped out, of the sacroiliac joint region 
so that pain persisting in the mornings would abate as the 
day progressed and he became more active.  The chiropractor 
noted that this occurrence was consistent with pain 
exacerbation on damp and rainy days.  He acknowledged that 
his examination of the veteran at 3 p.m. was performed at a 
relatively asymptomatic time of day for him but that the 
examination nevertheless revealed approximately a 40 percent 
reduction of lower back mobility.  The chiropractor also 
noted that the examination revealed no evidence of nerve 
damage because reflexes and strength were normal but moderate 
lower back muscle spasm was indicated.  

At a November 1994 hearing at the RO before a hearing 
officer, the veteran testified that his problem areas 
involved his wrists and particularly his lower back.  He 
stated most of his pain from Reiter's syndrome was felt 
during the evening when he tried to sleep and in the morning 
when it took him a few hours to loosen up.  He stated he took 
medication three times a day for his condition and liked to 
keep moving as much as possible so his joints would not 
stiffen up.  He stated that he worked as a letter carrier for 
the post office and that in the past two years he has called 
in sick to work only twice, even though there were plenty of 
times when he would have liked to call in sick due to his 
arthritic pain, because he wanted to be seen as a dependable 
employee despite his disability.

At the hearing, the veteran submitted letters from two 
individuals.  In one letter, a long-time friend (who also 
identified himself as a nurse) stated he has known the 
veteran for 15 years and has witnessed first-hand his 
debilitating arthritic condition.  He stated that the veteran 
has been a member of his household for the past two years 
(and roommate for the past five summers) and that he has seen 
him suffering daily with pain stemming from arthritis.  In 
another letter, a co-worker stated that he has worked with 
the veteran at the post office for the past five to six years 
and noticed that the veteran seemed to be in pain on a daily 
basis regarding his back.  He reported that the veteran 
complained about not sleeping at night due to severe back 
pain.  The co-worker noted that the veteran told him that the 
medication he took for his condition did not work.  

On a November 1994 VA examination, the veteran reported that 
over the past three or four years the pain in his sacroiliac 
joints has increased considerably such that it woke him up 
three or four times every night.  He stated he took 
medication three times a day, especially at night.  He 
complained of stiffness and pain in the morning, which he 
said subsided as the day progressed.  He reported he worked 
as a letter carrier and did not miss any time from work 
despite having severe pain at times.  He reported that he had 
not had any recurrence of urethritis since service and that 
his pain was primarily concentrated in the sacroiliac region 
of his low back and in the left wrist if he moved it 
suddenly.  (He was left-handed.)  On examination, the veteran 
was well-developed and well-nourished.  He weighed 130 pounds 
and was 5 feet 7 inches tall.  There was full range of motion 
in all directions of his left wrist, without any tenderness 
or swelling.  There was a moderate degree of tenderness over 
the sacroiliac joints bilaterally, and range of motion of the 
spine was flexion to 70 degrees and full lateral bending.  
The diagnosis was Reiter's syndrome.  Subsequent X-rays of 
the left wrist revealed no abnormality.  X-rays of the 
lumbosacral spine and pelvis revealed sclerosis of the right 
sacroiliac joint, which represented a progression when 
compared with films in December 1991 and which was consistent 
with Reiter's syndrome.  

In a February 1995 decision, the RO assigned a 40 percent 
rating for Reiter's syndrome.  

On a January 2000 VA examination, the veteran reported 
periodic swollen joints in his wrists and ankles and 
significant morning stiffness with arthralgia.  He reported 
no history of uveitis but indicated a past history of 
conjunctivitis, urethritis, sausage toes, and polyarthritis 
in the peripheral joints.  He also had a history of a left 
ankle fracture and related surgery in 1992.  The veteran 
reported that his significant arthralgia with morning 
stiffness and early morning awakenings involved his lower 
back, which was mildly relieved by a hot shower and 
ambulation.  He also reported that the pain in his lower back 
was significantly exacerbated at times.  The veteran denied 
any recent recurrences of urethritis that he had in service.  
His current complaints consisted of pain primarily in the 
sacroiliac joint region and in both wrists at times (with 
limited range of motion of the right wrist).  It was noted 
that the veteran still worked at the post office.  

On examination, the veteran was well-developed, well-
nourished, and in no acute distress.  He weighed 140 pounds 
and was 5 feet 7 inches tall.  There was full range of motion 
of the cervical spine and shoulders, with no 
acromioclavicular joint tenderness.  The elbows had no 
synovitis.  The range of motion of the right wrist was 
limited with extension and flexion to 60 degrees, and 
pronation and supination were normal.  The left wrist was 
intact.  Peripheral joints of the hands and fingers were 
intact, and the veteran had a full grip.  There was full 
range of motion of the hips, knees, and ankles.  The 
metatarsophalangeal joints were intact, and there were no 
sausage toes.  There was tenderness over the left Achilles 
tendon on palpation, without nodules or swelling.  The left 
ankle had a surgical scar.  The spine, including the 
sacroiliac joints on palpation, was nontender, and there was 
normal curvature.  The range of motion of the spine on 
forward flexion was to 80 degrees, with the shoulder limited 
10 to 12 cm. in forward flexion.  The diagnosis was Reiter's 
syndrome with history of sacroiliitis and polyarthritis 
involving the wrists and ankles.  The doctor opined that at 
present the veteran had active Reiter's syndrome with 
significant low back pain and stiffness and with right wrist 
limitation of motion status post peripheral arthritis and 
synovitis of the right wrist.  The doctor stated that the 
veteran also had ongoing left Achilles tendonitis related to 
Reiter's syndrome.  Subsequent X-rays of the right wrist were 
normal.  X-rays of the lumbosacral spine revealed minimal 
retrolisthesis of L4 on L5 and minimal indistinctness of the 
cortex at the right sacroiliac joint which could be 
compatible with early sacroiliitis.  

II.  Analysis

Initially, it is noted that the veteran's claim for an 
increased rating for Reiter's syndrome is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Reiter's syndrome is defined as "a triad of symptoms of 
unknown etiology comprising urethritis ([inflammation of the 
urethra]) conjunctivitis, and arthritis (the dominant 
feature) . . . chiefly affecting young men, and usually 
running a self-limited but relapsing course."  See Tozian v. 
Derwinski, 3 Vet. App. 268 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health 1069 (4th ed. 1987).  In this case, there are no 
complaints, clinical findings, or diagnoses of urethritis or 
conjunctivitis in the recent medical records.  Accordingly, 
evaluation of urethritis and conjunctivitis is not indicated, 
whereas rating arthritis will be the focus of the discussion 
as seen below.  

The veteran's Reiter's syndrome does not have its own 
diagnostic code, so it must be rated by analogy.  Governing 
regulation provides that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

When service connection and a 10 percent rating were 
established for Reiter's disease in 1987, the disability was 
rated by analogy (38 C.F.R. § 4.20) to an unlisted chronic 
disease, under 38 C.F.R. § 4.71a, Code 5099, and to chronic 
cystitis, under 38 C.F.R. § 4.115b, Code 7512.  When a 20 
percent rating was assigned for Reiter's syndrome in 1990, 
the RO determined that the disability was more appropriately 
rated by analogy under the criteria pertaining to limitation 
of motion of the lumbar spine (38 C.F.R. § 4.71a, Code 5292) 
and the criteria pertaining to chronic cystitis (as noted 
above).  When a 40 percent rating was assigned for Reiter's 
syndrome in 1995, the RO determined that the disability was 
more appropriately rated by analogy under the criteria 
pertaining to nonspecified types of arthritis (38 C.F.R. § 
4.71a, Code 5009).  Under 38 C.F.R. § 4.71a, Code 5009, 
nonspecified types of arthritis are rated pursuant to the 
criteria for rheumatoid arthritis under Code 5002.  Given the 
nature of the veteran's Reiter's syndrome, the Board agrees 
with the RO that the most appropriate rating method is rating 
by analogy to rheumatoid arthritis.

Under 38 C.F.R. § 4.71a, Code 5002, rheumatoid arthritis is 
rated under separate criteria as either an active process or 
for chronic residuals.  In this case, as shown in the January 
2000 VA examination, the veteran's Reiter's syndrome is 
active.  Thus, it is more appropriately rated as such under 
Code 5002 rather than by rating the chronic residuals.  Under 
Code 5002, where rheumatoid arthritis is an "active 
process," a 40 percent rating is warranted if there are 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  A 60 percent rating is warranted when the related 
impairment is less than that necessary for a 100 percent 
rating but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  A 100 percent rating is assigned when 
there are constitutional manifestations associated with 
active joint involvement which are productive of total 
incapacitation.

The recent medical evidence in this case shows that the 
manifestations of Reiter's syndrome do not cause total 
incapacitation of the veteran; he continues to work as a mail 
carrier for the post office and has lost very little time 
from work due to this disability.  Moreover, there is no 
clinical evidence of weight loss or anemia productive of 
severe impairment of health; his weight has remained stable 
through recent years.  Regarding exacerbations of his 
disability in the active phase, there is no medical evidence 
demonstrating that such has been incapacitating.  On the 
January 2000 VA examination, it was noted only that the 
veteran had significant exacerbation at times, particularly 
at night, in regard to low back pain, and there was no 
indication that the exacerbation reached the level of 
incapacitation.  The examining VA doctor, in fact, stated 
that some relief from the pain and morning stiffness was 
actually obtained through ambulation.  Also, the veteran 
remarked earlier, at his 1994 hearing, that he kept moving to 
prevent stiffening of his joints.  This disability picture 
does not illustrate severely incapacitating exacerbations of 
his symptomatology.

While the manifestations of the veteran's active Reiter's 
syndrome may produce significant symptoms at times, 
particularly at night and in the morning, there is no 
objective evidence that the manifestations are productive of 
severely incapacitating exacerbations.  The preponderance of 
the evidence is against a rating higher than 40 percent under 
Code 5002 when rating Reiter's syndrome by analogy to 
rheumatoid arthritis as an active process.

It is noted that Code 5002 also allows for the assignment of 
the higher of two evaluations:  that evaluation resulting 
from rating (on an analogous basis, in the context of the 
present appeal) of rheumatoid arthritis as an active process; 
or that evaluation resulting from rating chronic residuals.  
The Board has considered whether alternatively rating chronic 
residuals of Reiter's syndrome would result in an overall 
rating higher than 40 percent.

Chronic residuals of rheumatoid arthritis [the analogous 
condition for rating Reiter's syndrome] such as limitation of 
motion, or favorable or unfavorable ankylosis, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where limitation of motion of the involved 
joints is noncompensable under such codes, a rating of 10 
percent is to be applied for each major joint or group of 
minor joints affected by limitation of motion, to be combined 
under the code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5002.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints, and the cervical spine, dorsal 
spine, lumbar spine, and sacroiliac joints are considered 
groups of minor joints.  38 C.F.R. § 4.45.

In this case, the latest medical evidence shows that the only 
joints with limitation of motion due to Reiter's syndrome are 
the lumbar spine and right wrist.  The veteran also has left 
Achilles tendinitis associated with Reiter's syndrome but 
with no limitation of motion at the latest examination (he 
also has non-service-connected residuals of a left ankle 
fracture).  Slight limitation of motion of the lumbar spine 
warrants a 10 percent rating; moderate limitation of motion 
of the lumbar spine warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Code 5292.  Limitation of motion of the wrist to 
less than 15 degrees of dorsiflexion or palmar flexion 
limited in line with the forearm warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Code 5215.  Limitation of motion 
of an ankle is rated 10 percent when moderate, and 20 percent 
when marked in degree.  38 C.F.R. § 4.71a, Code 5271.

Objective evidence at the VA examinations in 1994 and 2000 
demonstrates that limitation of motion of the spine is no 
more than slight in degree (for a 10 percent rating under 
Code 5292), and that limitation of motion of the right wrist 
does not meet the criteria for a compensable rating under 
Code 5215 (but a 10 percent rating is assigned under Code 
5002).  Left Achilles tendinitis causes no limitation of 
motion and would not warrant a compensable rating under Code 
5271.  Additionally, with the exception of lumbosacral X-rays 
which showed early sacroiliitis, the clinical evidence does 
not demonstrate X-ray pathology, swelling, or other objective 
manifestation of a more severe condition.  As for the 
presence of pain or current functional impairment resulting 
from the veteran's spine or wrist symptoms, objective 
evidence shows he complains of low back pain and stiffness at 
night and in the morning, from which he derives some relief 
through ambulation and use of such joints.  At his 1994 
hearing, he stated he liked to keep moving so his joints 
would not stiffen up.  His chiropractor noted in 1994 that as 
he moved about during the day inflammation was "pumped out" 
of his low back but that at night it returned accompanied by 
pain.  Thus, use and motion of his joints actually improve 
his function.  There is no additional limitation of motion of 
individual joints due to pain on use as would support higher 
ratings.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board finds that rating the veteran's chronic residuals 
of Reiter's syndrome would not result in an overall 
evaluation in excess of 40 percent.  That is, separate 
ratings for chronic residuals would be 10 percent for the 
lumbar spine, 10 percent for the right wrist, and 0 percent 
for left Achilles tendinitis.  Such would combine (38 C.F.R. 
§ 4.25) to 20 percent, which is less than the 40 percent 
rating currently assigned based on rating Reiter's syndrome 
by analogy to rheumatoid arthritis as an active process.

The preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for Reiter's syndrome.  Thus, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for Reiter's syndrome is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

